DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron R. Gerger (Reg. No. 76549) on 03/19/2021 and approved on 03/23/2020.  The following claims have been amended as follow:

1. (Currently Amended) An electronic device, comprising: a display screen; and a processor electrically connected to the display and configured to: identify that a collection of different types of event information is obtained, control the display to display a icon indicating that the collection of different types of event information is obtained, control the display to display an indicator on or adjacent to the grouping box icon that indicates an accumulated number of event indicators of a plurality of notification display items included in the grouping box icon, 
wherein each event indicator of the plurality of notification display items is associated with a number of times of an event is generated;
control the display to expand the grouping box icon to display the plurality of notification display items in a multi-thumbnail structure simultaneously with a list view virtual object in response to a user selection of the icon, wherein each of the plurality of notification display items included in the expanded grouping box icon the respective corresponding event indicator 
the event indicators of the plurality of notification display items in response to a user selection of the list view virtual object,


wherein the list of event details include a plurality of items and each item includes a detail
corresponding to an event from the event indicators, wherein the plurality of items are grouped to correspond to a respective notification display item, and wherein the plurality of notification display items corresponds to different types of applications.

3. (Cancelled)

4. (Cancelled)

5. (Currently Amended)
The electronic device of claim 1, wherein the processor is further configured to control the display to display at least one of a remove all virtual object for removing all notification display items and a previous state forward object for restoring the display to a previous state.

6. (Currently Amended)
The electronic device of claim 5, wherein the processor is further configured to remove the icon from display, in response to the remove all virtual object being selected.

7. (Currently Amended)
a new event information associated with a different type of an application adjacent to the icon.

8. (Currently Amended)
The electronic device of claim 1, wherein the processor is further configured to: generate a new home screen, and control the display to display the icon on the new home screen.

9. (Currently Amended)
The electronic device of claim 8, wherein the processor is further configured to remove the new home screen from the display, after performing processing associated with removing the icon.

10. (Currently Amended)
The electronic device of claim 1, wherein the processor is further configured to: divide [[a]] the display screen into a plurality of screen regions; and control the display to display the plurality of notification display items on regions.

11. (Currently Amended)
A method for processing s in an electronic device comprising a display screen and a processor electrically connected to the display screen, the method comprising: obtaining a collection of different types of event information; displaying a icon indicating that the collection of different types of event information is obtained; displaying an indicator on or adjacent to the grouping box icon that indicates an accumulated number included in the grouping box icon;
wherein each event indicator of the plurality of notification display items is associated with a number of times of an event is generated;
expanding the grouping box icon to display the plurality of notification display items in a multi-thumbnail structure simultaneously with a list view virtual object in response to a user selection of the icon, wherein each of the plurality of notification display items included in the expanded grouping box icon  the respective corresponding event indicator 
displaying the event indicators of the plurality of notification display items in response to a user selection of the list view virtual object,


wherein the list of event details include a plurality of items and each item includes a detail corresponding to an event from the event indicators, wherein the plurality of items are grouped to correspond to a respective notification display item, and wherein the plurality of notification display items corresponds to different types of applications.

13. (Cancelled)

14. (Cancelled)

15. (Currently Amended) The method of claim 11, further comprising displaying a remove all virtual object for removing all notification display items.

16. (Currently Amended)
The method of claim 15, further comprising displaying a previous state forward object for restoring [[a]] the display screen to a previous state.

17. (Currently Amended)
The method of claim 15, further comprising: removing the icon from [[a]] the display screen of the electronic device, when the remove all virtual object is selected.

18. (Currently Amended)
The method of claim 11, further comprising displaying a new notification display item corresponding to a new event information associated with a different type of an application adjacent to the icon.

19. (Currently Amended)
The method of claim 11, further comprising generating a new home screen, wherein displaying the icon comprises: displaying the icon on the new home screen; and removing the new home screen, after performing processing associated with removing the icon.

20. (Currently Amended)
The method of claim 11, further comprising dividing the display screen into a plurality of screen regions, and display the plurality of notification display items on  regions.

Allowable Subject Matter
Claims 1, 5-11, 15-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior arts found do not teach the limitation “....control the display to expand the grouping box icon to display the plurality of notification display items in a multi-thumbnail structure simultaneously with a list view virtual object in response to a user selection of the grouping box icon, wherein each of the plurality of notification display items included in the expanded grouping box icon is displayed with the respective corresponding event indicator and control the display to display a list of event details corresponding to the event indicators of the plurality of notification display items in response to a user selection of the list view virtual object, wherein the list of event details include a plurality of items and each item includes a detail corresponding to an event from the event indicators, wherein the plurality of items are grouped to correspond to a respective notification display item, and wherein the plurality of notification display items corresponds to different types of applications” in combination with all other claim limitations. Claim 11 also recites similar limitation as in claim 1, and is allowed for the same reason. In terms of closest prior arts found, for example, PARK et al. (US PGPub. No. 20150350414) (hereinafter PARK) teaches a grouping box, however PARK does not teach expanding the grouping box when selected.  While Dascola et al.(US PGPub. No. 2017/0046024) (hereinafter Dascola) teaches expanding the grouping box when selected, however, Dascola does not teach displaying the plurality of notification display items simultaneously with a list view virtual object in response to a user selection of the grouping box icon, and that each of the plurality of notification display items included in the expanded grouping box icon is displayed with the respective corresponding event indicator nor does Dascola teaches displaying a list of event details corresponding to the event indicators of the plurality of notification display items in response to a user selection of the list view virtual object, and that the list of event details include a plurality of items and each item includes a detail 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/Shen Shiau/
Primary Examiner, Art Unit 2174